Motion by appellant for a stay of all proceedings, pending appeal, granted, on condition that pending the appeal appellant shall pay to respondent $25 per week, and on the further condition that appellant perfect the appeal and be ready to argue or submit it at the May Term, beginning April 24, 1961; appeal ordered on the calendar for said term. Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers and on the typewritten briefs of both parties. The parties are directed to serve one copy and to file six copies of their typewritten briefs. The appellant’s brief must be served and filed on or before April 21,1961. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.